Exhibit 10.44

Dominion Resources, Inc.

Agreement Regarding Additional Credited Years of Service

for Retirement Benefit Purposes

The executive officer shown below has an agreement with Dominion Resources,
Inc., the effect of which will be to provide him with a supplemental retirement
benefit and additional retirement life insurance based on additional years of
credited service, contingent upon the executive officer’s attaining the age of
65 and remaining in the employ of Dominion Resources or one of its subsidiaries
as follows:

James F. Stutts

 

Actual Service at Age 65    12 years Credited Service at Age 65    20 years

The monthly supplemental retirement benefit payable to the executive officer
shall be paid from the Retirement Benefit Plan Trust and/or the general
corporate assets of Dominion Resources.

 

        For Dominion Resources, INC.

LOGO [g37563ex10_44pg1a.jpg]

   

LOGO [g37563ex10_44pg1b.jpg]

James F. Stutts     Thos E. Capps

9/22/97

   

9/12/97

Date     Date

File: stutts1

8/18/97

 